DETAILED ACTION
	Claims 23-45 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on May 24, 2022 has been acknowledged and has been entered into the present application file.
Election/Restrictions
Applicant’s election without traverse of Group II (claims 28-39) in the reply filed on May 24, 2022 is acknowledged.  Claims 23-27 and 40-45 are withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Priority
The following continuity data is acknowledged in the present application file:
CONTINUING DATA
This application is a DIV of 16/455,184 06/27/2019 PAT 10925968
16/455,184 is a CON of PCT/IB2018/050052 01/04/2018
PCT/IB2018/050052 has PRO 62/556,813 09/11/2017
PCT/IB2018/050052 has PRO 62/442,391 01/04/2017

Information Disclosure Statement
The Information Disclosure Statement filed on January 20, 2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The present claims are drawn to compounds of the formula IV 
    PNG
    media_image1.png
    238
    406
    media_image1.png
    Greyscale
 or formula V 
    PNG
    media_image2.png
    101
    414
    media_image2.png
    Greyscale
, where each R in formula V is one of three OP(O)OHSH groups, L is a linker, and Y is a protein, antibody, peptide, or nucleic acid.  However, the disclosure in describing the compounds does not set forth any guidance as to how to make the presently claimed compounds other than to state in paragraph 58 that methods known to one of ordinary skill in the art can be applied to all compounds described.  The disclosure does not show what starting materials to be used, how to acquire the starting materials, and the conditions necessary to yield the compounds of the present claims.  The prior art is silent with respect to other methods to make the claimed compounds.  As there is no direction provided by the prior art or the present application file to show how to synthesize the full scope of compounds, there would be undue experimentation for the person of skill in the art in order to practice the full scope of the invention.
Conclusion
Claims 28-39 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626